C. D. Ponce. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Señor Travieso.)
Por Cuanto, el demandante y apelado ha solicitado la desestima-ción de la apelación en este caso, por haber sido radicado el escrito de apelación en la corte de distrito fuera de término;
Por Cuanto, de la certificación del secretario de la corte de dis-trito que se acompaña a la moción aparece que la sentencia, en este caso se dictó el 3 de julio de 1942, siendo notificada a ambas partes en esa misma fecha;
Por Cuanto, de dicha certificación también aparece que el escrito de apelación contra la sentencia fué radicado por la demandada y ape-lante en la corte de distrito el 6 de agosto de 1942;
*973Por ouaNto, ele la mencionada certificación no aparece la fecha en que el secretario archivó en los autos copia de la notificación de la sentencia;
Por cuanto, la fecha del archivo de la notificación es la que la ley fija como punto de partida para contar el término que concede para interponer el recurso de apelación, no importa la fecha en que la parte perdidosa reciba la notificación. Arzuaga v. Roe et al., 20 D.P.R. 307; Martorell v. Andino y Febres, 38 D.P.R. 166; Sánchez v. De Jesús, 39 D.P.R. 844; Buxó, Jr. v. Sellés, 47 D.P.R. 313; Rodríguez v. Torres, 48 D.P.R. 917; Ríos v. Díaz, 54 D.P.R. 697; Vázquez v. González, 60 D.P.R. 718 y Ramirez Santibáñez v. Banco Comercial de P. R. (resuelto el 15 de enero de 1943), ante, pág 971.
Por tanto, no apareciendo de los autos la fecha en que comenzó a correr el término para apelar, se declara sin lugar la moción de desestimación, sin perjuicio de que el apelado la reproduzca.